{¶ 24} I disagree with the majority's conclusion that the covenant at issue is ambiguous. Accordingly, I respectfully dissent.
 {¶ 25} Contrary to the majority's conclusion, there is nothing in the parties' covenant to suggest that they intended to use the statutory definition of "manufactured home." In its entirety, the provision at issue reads as follows:
  No Mobile Home or House Trailer or other Manufactured Home shall be located, constructed, or assembled upon the Property at any time.
 {¶ 26} Of the three capitalized terms, only "manufactured home" is defined by R.C. 3781.06. "Mobile home" is defined in R.C. 4501.01(O). Furthermore, while the term "trailer" is defined by statute, the term "house trailer" is not defined in any section of the Revised Code. Appellants concede this point, referring to the fact that "house trailer" has not been defined in the Revised Code for more than 20 years. Consequently, the majority's position that the parties capitalized words in order to refer to the Revised Code is untenable.
 {¶ 27} Additionally, I believe the majority's interpretation removes the term "manufactured home" from its context. The covenant restricts the building of a "Mobile Homeor House Trailer or other Manufactured Home." (Emphasis added.) It is clear from this language that the parties intended that the term "manufactured home" be given a broad meaning by the inclusion of the word "other" immediately before it. The parties began by naming specific types of manufactured homes. In fact, one court has held that the term "house trailer" is contained within the broader term "manufactured home." See LuMac Dev. Corp. v. Buck PointLtd. Partnership (1988), 61 Ohio App.3d 558, 566,573 N.E.2d 681. Similarly, the dictionary definition of "manufactured home" includes a reference to "mobile home." After referring to these two subsets of manufactured homes, the parties ended the provision by prohibited any "other" manufactured home. The majority ignores this language used by the parties in reaching its conclusion.
 {¶ 28} I also cannot agree that the term "manufactured home" is ambiguous. As noted above, logic dispels any argument that the parties' capitalization refers to the Revised Code. Consequently, there is nothing to support a conclusion that the Revised Code definition should apply. Furthermore, applying the common, ordinary definition of "manufactured home" does not lead to a manifestly absurd result. In its entry, the trial court relied upon the dictionary definition of the term to conclude that an injunction was warranted. I would find no error in this determination. Consequently, I dissent. *Page 653